MEMORANDUM **
California state prisoner Melvin Ka Yu appeals pro se the district court’s judgment denying his 28 U.S.C. § 2254 petition challenging a prison disciplinary finding that he participated in a riot, in violation of CaLCode Regs. tit. 15, § 3005(c). We *162have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Yu contends that the disciplinary hearing finding, which resulted in the revocation of 90 days of good time credit, was a violation of his due process rights because it was supported by insufficient evidence. Procedural due process demands that the findings of a prison disciplinary board are “supported by some evidence in the record.” See Superintendent v. Hill, 472 U.S. 445, 454, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985) (emphasis added). We conclude that the California Superior Court’s determination that sufficient evidence supported the disciplinary hearing officer’s finding was neither contrary to, nor an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); id. at 453-56, 105 S.Ct. 2768.
To the extent that Yu raises uncertified issues, we construe it as a motion to expand the Certificate of Appealability, and we deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104 — 05 (9th Cir.1999) (per curiam).
The motion for judgment filed on February 11, 2004 and docketed as the reply brief is denied.
The Clerk shall file the “traverse,” received on March 1, 2004, as the reply brief. Yu’s requests for counsel and for an evidentiary hearing, raised in the reply brief, are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.